Citation Nr: 1727409	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Navy from November 1960 to March 1965 and from January 1974 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims folder.

In the September 2012 rating decision on appeal, the RO denied both issues on appeal - entitlement to both specially adapted housing and a special home adaptation grant.  The Veteran submitted a June 2013 Notice of Disagreement (NOD) with the denial of both issues.  In response, the RO issued a February 2014 Statement of the Case (SOC), which continued to deny both issues.  However, in an April 2014 VA Form 9, the Veteran appeared to only appeal the special home adaptation grant issue, but not the specially adapted housing issue.  Therefore, it was determined that the Veteran had not perfected the specially adapted housing issue to the Board.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).   In other words, the specially adapted housing issue was considered to be withdrawn by the April 2014 VA Form 9.  

However, in substance, it appears that the specially adapted housing issue is still on appeal.  In this regard, the RO in the January 2017 Supplement Statement of the Case (SSOC) continued to address this issue as if it was still on appeal.  In addition, at the April 2017 videoconference hearing, the Veteran and his representative provided testimony factually relevant to the specially adapted housing issue.  The United States Court of Appeals for Veterans Claims has indicated that VA may waive any objection it might have had to the adequacy of a veteran's substantive appeal if VA has treated the disability rating matter as adequately appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Moreover, the Federal Circuit Court has held that 38 U.S.C.A. § 7105(d)(3) does not impose a particular format or degree of specificity for the Veteran's appeal and VA operates under a duty to read the documents that a claimant has submitted liberally and sympathetically.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011).   Therefore, the Board finds that the issue of entitlement to specially adapted housing remains on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is entitled to compensation for permanent and total disability due to multiple service-connected disabilities, including the loss or loss of use of the right lower extremity (from radiculopathy) together with residuals of organic disease or injury (from lumbar spine degenerative disc disease) that so affect the functions of balance or propulsion as to preclude locomotion without the aid of a cane.  

2.  The issue of entitlement to a special home adaptation grant is moot, due to the award of specially adapted housing in the present Board decision.   


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to specially adapted housing.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(2), 3.809, 4.63 (2016). 

 2.  The claim for entitlement to a special home adaptation grant is dismissed as moot.  38 U.S.C.A. §§ 2101(b), 7105 (West 2014); 38 C.F.R. § 3.809a (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant specially adapted housing and special home adaptation grant issues on appeal.  However, the Veteran was provided adequate VCAA notice for these issues in an April 2012 letter.

Moreover, with regard to the specially adapted housing issue, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this particular issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board has also considered whether the duties to notify and assist are applicable to the claim for a special home adaptation grant.  As explained below, the Veteran is not entitled to this benefit, as the Board is herein granting the higher benefit for specially adapted housing.  Because there is no legal entitlement to the benefit sought of a special home adaptation grant, the VCAA is inapplicable to this particular issue.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).

II.  Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2016).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id. 

In this case, the veteran has the following service-connected disabilities: a herniated lumbar disc at L5-S1, with right lower extremity radiculopathy, rated as 60 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  The Veteran's lumbar spine and right lower extremity disabilities were determined to prevent gainful employment, such that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The TDIU rating was effective from March 24, 2009.  

A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total (P&T) rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90 (September 25, 1990).  Thus, even though the Veteran does not have a single disability that is rated as 100 percent disabling, the Veteran is determined to satisfy the requirement of a permanent and total (P&T) service-connected disability, based on his receipt of a TDIU.  

In any event, the RO also determined that the Veteran's service-connected herniated lumbar disc at L5-S1, with right lower extremity radiculopathy, rated as 60 percent disabling, was permanent and total (P&T) in nature.  That is, both the RO and the Board find the Veteran is totally disabled under 38 C.F.R. § 3.340 (a)(1).  Further, both the RO and the Board find that this disability is permanent, as it is reasonably certain to continue throughout his life and the probability of improvement under treatment is remote.  See 38 C.F.R. § 3.340(b).  The fact of a permanent and total (P&T) service-connected 100 percent rating for the Veteran is not in dispute here.

Upon review of the evidence of record, the Board finds that entitlement to specially adapted housing is warranted under the provisions of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b).  In particular, the Veteran's service-connected herniated lumbar disc at L5-S1, with right lower extremity radiculopathy, meets one of the specially adapted housing criteria of causing loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809(b)(3).  That is, the Board finds that the evidence of record is at least in equipoise with respect to whether the service-connected lumbar spine and right lower extremity radiculopathy results in functional loss of use of the right lower extremity so as to preclude locomotion.  The medical and lay evidence of record establishes that the Veteran requires the regular and constant use of a cane as a normal mode of locomotion.  38 C.F.R. § 3.809(c).  In addition, at times his service-connected right lower extremity radiculopathy can cause symptomatology functionally equivalent to foot drop.  See e.g., 38 C.F.R. §§ 3.350(a)(2)(b), 4.63(b).   

In particular, the following evidence of records supports entitlement to specially adapted housing based upon meeting the above criteria: 

Nerve conduction velocity (NCV) and electromyography (EMG) studies dated in August 2005 and September 2005 indicated that the range of motion of the Veteran's lumbar spine is markedly limited by pain, muscle spasm, and guarding. All ranges of motion are limited equally.

At a NCV and EMG follow-up visit in October 2005, the Veteran credibly stated that he occasionally drags his right lower extremity due to pain and discomfort.  In addition, the Veteran's lumbar spine range of motion was "severely diminished" secondary to axial discomfort.  The Veteran was unable to perform greater than 20 degrees of flexion without severe low back pain.  His extension was limited to 10 degrees secondary to "severe" lumbar spine discomfort.

At a February 2006 VA examination, the Veteran credibly reported that he has suffered from the following symptoms resulting from the spine condition:  weakness in the right leg and right foot, severe cramps in the right foot with sharp pains in the bottom of the right foot, and even "occasional foot dragging in the right foot."  There is also numbness in the outside of the right foot with no feeling in the heel.  The pain occurs constantly.  He has loss of reflexes at the right ankle and motor weakness. From the above condition the functional impairment is no prolonged walking / standing / sitting; no lifting / carrying over 20 pounds; difficulty with stairs and unlevel surfaces; no yard work; no pushing/pulling activities; and no prolonged driving.  Moreover, his gait was observed to be abnormal.  He walks with a limp.  Notably, he uses a cane for ambulation "because he requires support."  Finally, his range of motion of the lumbar spine with consideration of pain was extremely limited - flexion with pain begins at 10 degrees; extension with pain at 0 degrees; right lateral flexion, right rotation, left rotation with pain at 5 degrees; and left lateral flexion with pain at 3 degrees. 

At an August 2009 VA examination, X-rays have shown the same problem with low back pain that radiates down the back of the right leg into his foot.  The duration of the pain is severe, on a continuous basis day and night.  The condition is severe enough to require several prescription medications.  The intensity of the pain is severe enough to keep him awake at night, in spite of the pain medication.  He walks unaided, but with a cane.  He can only walk a block.  He is somewhat unsteady, but no falls were observed.  As to his functional assessment, the Veteran has real difficulty in getting around and walking.  However, he is able to transfer from a chair to the bed and take care of his daily activities of eating, grooming, bathing, and toileting.  He is unable to do any type of recreational activities.  His posture is bent forward.  His gait is slow with a limp of the right lower extremity. 

The August 2009 VA examiner further observed range of motion of the low back of forward flexion limited to 30 degrees at which point he can go no further because of the pain, and a backward extension limited to 20 degrees.  The Veteran had enough difficulty in his range of motion to where he develops pain, spasm, weakness and tenderness in his lower back.  Upon repetition of motion for forward flexion or backward extension, he developed immediate increased pain, fatigue, weakness, and lack of endurance.  

The August 2009 VA genitourinary examination indicated the Veteran has "severe" difficulty getting around even with a cane.  He can walk only a block.  He takes narcotic medication for the continual pain in his back radiating down the back of his leg to his foot.  He has difficulty in sleeping in spite of taking the pain medication and is sleepy in the daytime, having constant pain.  It would be impossible for him to do any type of physical employment and it would be with great difficulty that he would be able to do his old job involving sedentary employment. 

According to a March 2013 private progress note, the Veteran gets fatigued with walking, and notices his right foot may drag a little when this happens.
A February 2013 EMG revealed chronic, active, and severe L5-S1 radiculopathy on the right.  

In a June 2013 NOD, the Veteran credibly asserted that has to use a cane for balance "all the time."  His disability is getting worse. 

In an April 2014 VA Form 9, the Veteran credibly stated that his ability to move around is more and more difficult because of back pain and right leg pain and numbness, especially the right foot extending to the right middle calf. 

In a September 2015 representative statement, the Veteran again reported occasional foot drag on the right side, getting worse over time. 

At a December 2016 VA spine examination, upon range of motion testing, flexion, extension, and left lateral rotation all exhibited pain on motion.  Pain caused functional loss.  Also tenderness was present.  His flexion was limited to 30 degrees, his extension to 10 degrees, his right and left lateral flexion to 10 degrees, and his right lateral rotation to 10 degrees.  His left lateral rotation was limited to 5 degrees.  The range of motion causes functional loss because it impairs sitting, carrying, and lifting.  He has pain, weakness, fatigability, and incoordination that significantly limit his functional ability with repeated use over a period of time.  Moreover, the VA examiner assessed that the physical examination was medically consistent with the Veteran's lay statements describing functional loss during a flare-up.  Additional contributing factors of disability were less movement than usual, disturbance of locomotion, and interference with sitting and standing.  

At the December 2016 VA spine examination, the Veteran's overall impairment due to radiculopathy for the right lower extremity was moderate.  He has "regular" use of a cane, and occasional use of walker.  These assistive devices were his "normal mode of locomotion."  The VA examiner did add however that functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.  But he has severe impairment for physical labor and he cannot do any repeated lifting of more than a 10 lbs.  He cannot safely perform continuous lifting / carrying, pushing / pulling, bending / twisting, kneeling / squatting, standing, sitting, climbing, driving and / or prolonged walking.  He cannot normally use tools for home cleaning such as mops, brooms, or vacuum cleaners due to impaired range of motion.  He can still clean himself and use the toilet.  Assistive devices used are a walker - used occasionally, and a cane - used regularly.  He likely can walk "a little" without assistive devices, but chooses not to.

At the April 2017 videoconference hearing, the Veteran stated his desire for a special home adaptation grant or specially adapted housing due to his constant pain in the low back and right lower extremity.  His right foot is painful and numb.  The Veteran credibly testified that he "always" needs a cane to ambulate inside or outside his home.  His cane and wheelchair and walker prevent him from falling.  He uses his walker when walking long-distance.  Stairs are dangerous for him.  He loses his balance.  This occurs on a daily basis.  The Veteran requested grab bars throughout the house to keep his balance.  If the special home modifications were made, it would be easier for him to ambulate and get around his home safely.  He reported falling down a month ago due to balance issues.  He contends that grab bars are a necessity in his home in the future.  

Taken together, the foregoing findings show that the Veteran meets the criteria for specially adapted housing.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  In summary, the Board concludes the Veteran is 75 years of age and extremely disabled, even within the confines of his home.  The Veteran's service-connected herniated lumbar disc at L5-S1, with right lower extremity radiculopathy, causes loss or loss of use of the right lower extremity together with residuals of his lumbar spine degenerative disc disease which so affect the functions of balance or propulsion as to preclude locomotion without the aid of the regular and constant use of a cane.  In fact, use of a cane is his normal mode of locomotion.  See 38 C.F.R. § 3.809(b)(3).  In addition, at times, the record credibly shows that the severity of the functional loss from the Veteran's right leg radiculopathy can mimic foot drop due to dragging of his right foot.  See e.g., 38 C.F.R. §§ 3.350(a)(2)(b), 4.63(b).   

In reaching this decision, the Board notes that the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  See Tucker, 11 Vet. App. 369.  When viewed from this perspective, the Board finds that the Veteran's reported minimal ability to walk due to his service-connected lumbar spine and right leg radiculopathy is no better than what would be experienced with suitable prosthetics.

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the combined effects of the Veteran's service-connected disabilities have resulted in the equivalent of permanent loss of use of the right foot.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is therefore entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and the benefit should be granted. 38 C.F.R. § 3.809(a), (b).

III.  Special Home Adaption Grant

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which must (1) include the anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 20/200 of central visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

In the present case, based on the evidence of record already discussed in detail above, the Veteran does not meet any of these criteria on a factual basis.  In any event, in light of the grant of entitlement to specially adapted housing, the remaining claim of entitlement to a special home adaptation grant is rendered moot. In this regard, VA regulation 38 C.F.R. § 3.809a specifically indicates that a special home adaptation grant is only available if the Veteran is deemed not entitled to the more substantial benefit of a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  

In light of the Board's award of specially adapted housing reached above, the Veteran would be legally ineligible to a separate special home adaptation grant.  
As such, the separate claim for a special home adaptation grant is considered moot, and the claim is therefore dismissed.  See 38 U.S.C.A. § 7105 (West 2014).



ORDER

Entitlement to specially adapted housing is granted.

 Entitlement to a special home adaptation grant is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


